IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE MCCUNE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1311

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed February 20, 2017.

An appeal from an order of the Leon County Circuit Court.
John C. Cooper, Judge.

Willie McCune, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Brett Coleman, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.